IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,066-03


EX PARTE BEUNKA ADAMS





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FROM CAUSE NO. 15057
IN THE 2ND JUDICIAL DISTRICT COURT
CHEROKEE COUNTY


Per Curiam.  Price, J., filed a dissenting statement.  Johnson, J., would hold.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In August 2004, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Adams v. State, No.
AP-75,023 (Tex. Crim. App. June 27, 2007)(not designated for publication).  Applicant filed
his initial post-conviction application for writ of habeas corpus in the convicting court on
August 31, 2006.  This Court denied applicant relief.  Ex parte Adams, No. WR-68,066-01
(Tex. Crim. App. Nov. 21, 2007)(not designated for publication).  Applicant's first
subsequent application was filed in the trial court on December 29, 2008, and this Court
dismissed the application.  Ex parte Adams, No. WR-68,066-02 (Tex. Crim. App. Apr. 29,
2009)(not designated for publication).  Applicant's second subsequent application was filed
in the trial court on October 18, 2011.
	Applicant presents a single argument in his application that this Court should stay his
execution until the United States Supreme Court issues opinions in two cases currently
pending there which may or may not affect his ability to raise further claims in state court. 
Applicant's argument fails to meet the dictates of Article 11.071, § 5.  Accordingly, we
dismiss the application as an abuse of the writ without considering the merits. 
	IT IS SO ORDERED THIS THE 15TH DAY OF FEBRUARY, 2012.

Do Not Publish